Citation Nr: 1757150	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

In April 2015, the RO determined that new and material evidence had not been received to reopen a claim of service connection for right ear hearing loss.  Prior to the expiration of the appeal period, in February 2016, the Veteran again filed a claim to reopen.  As this claim was filed within one year of the April 2015 decision, it did not become final.  As such, as to the issue regarding the right ear hearing loss, the April 2015 decision is the correct decision on appeal before the Board.

In March 2016, the RO granted the claim of service connection for left ear hearing loss, assigning an initial noncompensable disability rating.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

In the February 2017 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a local Board hearing over which a Veterans Law Judge of the Board would have presided.  However, in May 2017, he withdrew his request for a hearing.

The Board notes that the Veteran underwent a VA examination in March 2016 in conjunction with this claim.  In the examination report, the VA examiner concluded that the Veteran had a diagnosis of tinnitus that was etiologically related to his hearing loss.  The issue of entitlement to service connection for tinnitus has not been claimed by the Veteran, as such, the Board does not have jurisdiction over this issue.  The Board, however, would like to inform the Veteran that he may wish to file a separate claim for the stated disability.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2017).


FINDINGS OF FACT

1.  By rating action dated in October 1958, the RO denied service connection for right ear hearing loss; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  By rating action dated in April 1978, the RO determined that new and material evidence had not been received to reopen the claim of service connection for right ear hearing loss; the Veteran did not appeal the decision and new and material evidence was not received within the applicable appeal period.

3.  Evidence received since the April 1978 rating decision does not relate to unestablished facts necessary to substantiate the claim of service connection for right ear hearing loss, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's hearing is manifested by no more than Level IV hearing acuity in the left ear and the non-service-connected right ear is assigned a Level I hearing acuity for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The unappealed April 1978 rating decision that determined that new and material evidence had not been received to reopen the claim of service connection for right ear hearing loss is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

 2.  New and material evidence not having been received, the claim of entitlement to service connection for right ear hearing loss is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial compensable disability rating for service-connected left 
ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
In October 2014 and February 2016, the Veteran presented Fully Developed Claim Certifications for the respective claims on appeal.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Nonetheless, the Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reopening Previously Denied Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In this case, by rating action dated in October 1958, the RO denied service connection for right ear hearing loss.  The Veteran did not appeal this decision and new and material evidence was not received within one year of this decision.  Thus, the decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Subsequently, in April 1978, the Veteran filed a claim to reopen the previously denied claim of service connection for right ear hearing loss.  By rating action dated in April 1978, the RO determined that new and material evidence had not been received to reopen the claim of service connection for right ear hearing loss.  The Veteran did not appeal the decision and new and material evidence was not received within the applicable appeal period.  As such, the determination became final based on the evidence then of record.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104  (a), 3.160(d), 20.302 (2017).   The April 1978 decision is also the last final denial of this claim.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the October 1958 rating decision, the evidence of record included the Veteran's service treatment records, which had shown treatment for the asserted head injury and related right ear hearing loss.  However, there was also an in-service finding that the injury was the result of the Veteran's own willful misconduct in that he had been intoxicated and attempting to go Absent Without Leave (AWOL) when the incident occurred.  A Line of Duty Determination dated in September 1958 was also of record confirming that the incident had not occurred in the line of duty, but was the result of the Veteran's own willful misconduct.  A VA examination report dated in October 1958 was also of record documenting the residuals of the in-service injury manifested by right ear hearing loss.

Service connection for right ear hearing loss was denied by the RO in October 1958 as the in-service head injury was found to have been incurred not in the line of duty and due to Veteran's own willful misconduct.

In April 1978, the RO again adjudicated the issue of service connection for a right earing hearing loss, concluding again that the asserted disability had been incurred not in the line of duty and due to Veteran's own willful misconduct.

Evidence added to the record since the April 1978 rating decision includes a private medical record dated in October 2014 showing audiometric findings for the left ear only; a VA examination report dated in March 2016 showing ongoing right ear total deafness; and a letter from the National Personnel Records Center dated in March 2015 showing that some of the Veteran's service treatment records had been burned in a fire, including copies of additional service treatment records showing treatment associated with the in-service injury that were already of record.  There is no indication made in any of the additional evidence that the Veteran's injury sustained in service was either incurred in the line of duty or not the result of his own willful misconduct.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss.  Service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.301 (a).  The additional evidence added to the record following the last final rating decision, while new in that they were not previously of record, are not material as they do not bear directly and substantially upon the specific matter under consideration for which service connection may be awarded - whether the Veteran's asserted disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.

With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran nonetheless meets the criteria to establish entitlement to service connection.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for right ear hearing loss may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim. Accordingly, the previously denied claim of service connection for right ear hearing loss may not be reopened, and the claim must be denied.

Increased Disability Rating For Left Ear Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

In cases where service connection for hearing loss has been established in only one ear, as is the case here, evaluation under Table VII to determine the disability rating will be calculated with the non-service-connected ear "assigned a Roman Numeral designation for hearing impairment of I."  38 C.F.R. § 4.85 (f). 

The Board further notes the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran asserts that his left ear hearing loss is more severe than reflected by the currently assigned noncompensable disability rating.  Specifically, he describes significant hearing loss and balance problems as a result of his service-connected disability. 

A private medical record dated in October 2014 shows that pure tone thresholds of the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
50
75
80
58.75

Speech audiometry revealed speech recognition ability of 84 percent.  It is unclear whether Maryland CNC testing was used.

Even so, applying 38 C.F.R. §  4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of Level III for his left ear.  Under the 38 C.F.R. §  4.85 (f), Level I is assigned for the right ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss in the left ear as contemplated by 38 C.F.R. § 4.86 (a) or 38 C.F.R. § 4.86 (b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. §  4.85, Table VII, results in a zero percent disability rating.

A VA examination report dated in March 2016 shows that the Veteran reported ongoing bilateral hearing loss.  Following examination of the Veteran, the diagnosis, in pertinent part, was sensorineural hearing loss of the left ear.  The functional impairment was described as the Veteran having to have speech repeated and having to use the telephone with the left ear.  Physical examination revealed pure tone thresholds of the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
25
55
85
85
62.50

Speech audiometry revealed speech recognition ability of 92 percent.  Applying 38 C.F.R. §  4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of Level II for his left ear.  Under the 38 C.F.R. §  4.85 (f), Level I is assigned for the right ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss in the left ear as contemplated by 38 C.F.R. § 4.86 (a) or 38 C.F.R. § 4.86 (b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. §  4.85, Table VII, results in a zero percent disability rating.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected left ear hearing loss disability for the entire period on appeal.  The evidence of record does not more nearly reflect the criteria for a compensable disability rating.  38 C.F.R. § 4.7.

The Board notes that the foregoing VA examination report specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as having to have speech repeated and having to use the telephone with the left ear.  See Martinak, supra.

To the extent that the Veteran reports that his acuity is worse than rated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting his hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board has also considered the Veteran's assertions as to experiencing balance problems.  However, service connection for labyrinthitis was previously denied by the RO and is not the subject of this appeal currently before the Board.

Accordingly, the claim for an initial compensable disability rating for left ear 
hearing loss must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher disability rating at any time during the appeal period, there is no basis for a staged rating.  See Fenderson, supra.


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for right ear hearing loss is denied.

An initial compensable disability rating for service-connected left ear hearing loss is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


